Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 07/05/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Remarks

The claims are presented as follows:

Claims 6-10 are canceled.
Claims 21-26 are new.
Claims 1-5, 11-26 are pending.

Response to Argument
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the newly cited citations from the art as  being used in the current rejection.
Rajagopal application is disclosed in the prior application (the parent or original nonprovisional application or provisional application, which is filed before March 16, 2017). The disclosure of the invention in the parent application and in the later-filed application are sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/272,045 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, which at least can be found in figure 7 and 8 of the provisional application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-26 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Rajagopal et al. Publication No. (US 2017/0188391 A1).

Regarding claim 1, Rajagopal teaches a communication method, comprising: 
determining, by a first terminal (First User Terminal 801 FIG.8), according to sidelink congestion information (according to a congestion level information observed by the first vehicle UE by at least one of a percentage of unavailable data or Scheduling Assignment (SA) resources observed by the first vehicle UE based on sensing and is used for resource allocation [0110] FIG.8), a group of values for a transmission parameter set (a set of parameters for transmission [0160-163] FIG.8), wherein the transmission parameter set comprises a modulation and coding scheme (MCS) level (the first user 801 [116 of FIG.3) determines a set of transmission parameters based on the available resources and performing the data transmission from the first vehicle UE on the available resources in accordance with a set of transmission parameters, the set of transmission parameters comprises at least one of a transmit power, a modulation and coding scheme (MCS), or semi-persistent related parameters including a next transmission interval [0107-109] FIG.8); and 
sending, by the first terminal (First User Terminal 801 FIG.8), sidelink communication data based on the group of values to a second terminal (the First UE 901 transmits its SA and/or data to a plurality of Second User Terminals (UEs) 902 and can derive a path loss estimate to each UE based on the received RSRP/RSSI measurements from the users in the pool by adjusting MCS and transmit power for collision avoidance [0165-168] FIG.9, Note that mode 2 is done by the UE).

Regarding claim 2, Rajagopal teaches the method according to claim 1, wherein the method further comprises: measuring a status of a sidelink; and determining, based on a result of the measuring, the sidelink congestion information (the transmitting UE can scan the SA of other UEs and estimate the approximate path loss based on RSRP/RSSI measurements. It can accordingly adjust its transmission power based on an average of the estimated path loss from multiple UEs observed from the scan [0171] FIG.10).
  
Regarding claim 3, Rajagopal teaches the method according to claim 1, wherein the method further comprises: determining, according to the sidelink congestion information and a pre-configured priority, the group of values for the transmission parameter set, wherein the priority has at least two levels, and each level of the priority corresponds to a respective group of values of the transmission parameter set (identifying and ordering potential RB groups for resource reselection 1405, unused RB groups based on current and low priority RB groups in use 1415, RB groups excluded for resource reselection 1420, and BR groups available for resource reselection 1425 [0195-] the UE adjusts radio parameters (e.g., max TX power, number of retransmissions, MCS range, number of PRBs, etc.) as a function of priority [0237-243] FIG.14).

  Regarding claim 4, Rajagopal teaches the method according to claim 1, wherein: the transmission parameter set further comprises information indicates a quantity of retransmissions (the radio parameters include max TX power, number of retransmissions, MCS range, number of PRBs [0237] FIG.21).  

Regarding claim 5, Rajagopal teaches the method according to claim 1, wherein: the group of values is from at least two groups of values, each group of values of the at least two groups of values comprises a value of each transmission parameter in the transmission parameter set, and at least one transmission parameter in the transmission parameter set has at least two values (the values ‘a’ and ‘b’ are common for V2V UEs and are fixed. Alternately, the parameters a and b can be configured by the eNB (e.g., not fixed) [0202-203], see 2600 in FIG.26).  

Claims 6 to 10 (cancelled).

Regarding claims 11-15, 22 and 25, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 21 and 24 where the difference used is the limitations were presented from an “apparatus” side with at least one processor coupled to a storage medium (Rajagopal: 102-FIG.2) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 16-20, 23 and 26, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-5, 21 and 24 where the difference used is the limitations were presented from an “computer readable media” side storing instructions executed by one or more processors (Rajagopal: [0024] FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claim 21, Rajagopal teaches the method according to claim 1, wherein: the transmission parameter set further comprises a transmit power (the set of transmission parameters comprises at least one of a transmit power, a modulation and coding scheme (MCS), or semi-persistent related parameters including a next transmission interval. In such embodiments, the set of SA information is received on pre-determined frequency resources [0107-109] FIG.10).

Regarding claim 24, Rajagopal teaches the method according to claim 1, wherein: the group of values for a transmission parameter set comprises a value for the MCS level (the MCS and transmit power is adjusted for collision avoidance [0167-168] FIG.9).
Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472